UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1105


JACK HOWARD TAYLOR,

                    Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 17349-15)


Submitted: July 19, 2018                                          Decided: July 23, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam opinion.


Jack Howard Taylor, Appellant Pro Se. Karen G. Gregory, Teresa E. McLaughlin, Tax
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jack Howard Taylor noted an appeal following the tax court’s order denying his

motion to vacate or revise the order upholding the Commissioner’s notice of deficiency

with respect to his 2012 income taxes. A notice of appeal from a decision of the tax court

must be filed within 90 days after the decision is entered. 26 U.S.C. § 7483 (2012). The

timely filing of a notice of appeal is a jurisdictional requirement. Bowles v. Russell, 551
U.S. 205, 213–14 (2007); Spencer Med. Assocs. v. Comm’r, 155 F.3d 268, 269 (4th Cir.

1998). A timely motion to vacate or revise a decision tolls the appeal period until the

motion is resolved. Tax Ct. R. 162; Spencer Med. Assocs., 155 F.3d at 271. Here, Taylor

filed a motion to vacate or revise the judgment 34 days after entry of the order upholding

the deficiency determination. Thus, his notice of appeal, filed 90 days after the entry of

the order denying the motion to vacate or revise, was timely only as to the denial of the

motion to vacate or revise.

       We have reviewed the record and find no abuse of discretion and no reversible error

with respect to the tax court’s order denying Taylor’s motion to vacate or revise.

Accordingly, we affirm for the reasons stated by the tax court. Taylor v. Comm’r of

Internal Rev., No. 322273-12 (U.S. Tax Ct. Aug. 10, 2017). However, because Taylor

failed to file a timely notice of appeal from the tax court’s July 5, 2017 order, we are

without jurisdiction to review the merits of that order. See Bowles, 551 U.S. at 214.

Accordingly, we dismiss the appeal as to the order upholding the deficiency determination.

We dispense with oral argument because the facts and legal contentions are adequately


                                            2
presented in the materials before this court and argument would not aid the decisional

process.

                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                          3